I respectfully dissent.
I recognize that the parties, during their initial divorce proceeding, failed to timely bring the pension issue to the trial court's attention. I believe, however, that in light of Brisker v. Brisker (1994),69 Ohio St.3d 608,  635 N.E.2d 308, the trial court had the duty to conduct an independent review of the parties' pension benefits and to factor those benefits into an equitable division of marital property. See, also, R.C. 3105.18; Malone v. Malone (1998), 126 Ohio App.3d 685,711 N.E.2d 262. Because I find no evidence in the case sub judice that during the initial divorce proceeding appellant explicitly acknowledged and waived any claim to appellee's retirement benefits, I believe that the trial court acted correctly to now divide those retirement benefits.
Thus, I would affirm the trial court's judgment.